United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2714
                                   ___________

Ronald L. White,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Iowa Prison Industries, (I.P.I.);      * Northern District of Iowa.
Robert McGrew; C/O Ketman, sued        *
as John Doe Ketman; John Doe,          *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: September 23, 1999
                              Filed: October 1, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Iowa inmate Ronald L. White appeals the district court&s1 dismissal of his 42
U.S.C. § 1983 action without prejudice. Having carefully reviewed the record, we
conclude dismissal was proper. To the extent White challenged a disciplinary
conviction, he did not allege that the conviction had been invalidated or that he had
exhausted available state remedies. See Heck v. Humphrey, 512 U.S. 477, 480-81,

      1
        The HONORABLE EDWARD J. MCMANUS, United States District Judge
for the Northern District of Iowa.
487-88 (1994). To the extent White may have attempted to assert an Eighth
Amendment violation for failure to protect him from assault by another inmate, his
allegations were insufficient to state a claim. See Prater v. Dahm, 89 F.3d 538, 541-42
(8th Cir. 1996) (prisoner did not allege Eighth Amendment violation where complaint
alleged no facts from which inference could be made that prison officials actually knew
of, and responded unreasonably to, substantial risk of serious harm from another
inmate); Newman v. Holmes, 122 F.3d 650, 652 (8th Cir. 1997) (negligence is not
enough to establish Eighth Amendment violation). The district court, upon its initial
review, could properly dismiss the complaint without offering White an opportunity to
amend. See Christiansen v. Clarke, 147 F.3d 655, 657-58 (8th Cir.), cert. denied, 119
S. Ct. 554 (1998). White&s remaining arguments are meritless.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                          -2-